Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. are limited.  The following is a quotation of 35 U.S.C. 162:



The disclosure is objected to under 37 CFR 1.163(a) because the specification presents less than a full and complete botanical description and the characteristics which distinguish over related known varieties.  
More specifically: 

Section 1612 of the Manual of Patent Examining Procedure states that there is a requirement that “the proposed variety name not be identical with or confusingly similar to other names utilized in the United States or other UPOV member countries for the same or a closely related species.”  The proposed cultivar name must also be consistent with the requirements set forth in the International Code of Nomenclature for Cultivated Plants -1980.
	
The plant parent name seems to be ‘AVI1’ which is very close to the instant plant name ‘AVI-1’	
Article 48 states (in part) that re-use of a previously utilized cultivar name may be permitted by the registration authority (in this case USPTO) “only if the registration authority is satisfied that the original cultivar is no longer in cultivation, has ceased to exist as breeding material or in a gene or seed bank, and is not an important component in the pedigree of other cultivars.” 
	Article 50 states (in part): “Not more than one cultivar may have the same name within the same cultivar class.”  A cultivar class is set by the registration authority and is defined as “one or more genera, species, subspecies or cultivar groups.” 
	Article 51 states (in part): “When confusion is caused by the use of the same name for two or more widely grown cultivars in the same cultivar class (see Art. 50), the cultivar for which it is the legitimate name is the one selected by a registration authority, or failing this, the cultivar first chosen and published as legitimately bearing the name...”.
	As plant names are associated with and used to identify particular plants and are therefore descriptive, for a United States Plant Patent to properly issue, the cultivar name set forth in the specification must be acceptable. Applicant must substantively address and obviate this issue responsive to this Office Action, so as to provide as complete a description of the plant as is reasonably possible. The name ‘AVIDEKEL’ is acceptable.
On page 1, [007], and page 2 [008] , it is unclear if applicant refers to the plant parent or to the instant plant.  Clarification is required.
The origin of the instant plant is unclear.  Clarification is required.



The above listing may not be complete.  Applicants should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.


Claim Rejection
35 USC § 112, 1st and 2nd Paragraphs

	Claim 1 is rejected under 35 U.S.C. 112, first and second paragraphs as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.\

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner